NO. 07-02-0117-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                 AUGUST 21, 2002
                         ______________________________

                                 DAVID JOE CORTEZ,

                                                       Appellant

                                            v.

                                THE STATE OF TEXAS,

                                               Appellee
                       _________________________________

             FROM THE 47TH DISTRICT COURT OF RANDALL COUNTY;

                  NO. 13,679-A; HON. DAVID L. GLEASON, PRESIDING
                         _______________________________

Before BOYD, C.J., QUINN and REAVIS, JJ.

       David Joe Cortez (appellant) appeals his conviction for aggravated assault.

Pursuant to a plea of guilty, but without benefit of an agreed recommendation from the

State as to punishment, the trial court found him guilty and assessed punishment at fifteen

years in the Texas Department of Corrections Institutional Division. Appellant now appeals

his conviction.

       Appellant’s appointed counsel has filed a motion to withdraw, together with an
Anders1 brief, wherein she certifies that, after diligently searching the record, she has

concluded that appellant’s appeal is without merit. Along with her brief, appellate counsel

has attached a copy of a letter sent to appellant informing him of counsel’s belief that there

was no reversible error and of appellant’s right to appeal pro se. By letter dated July 11,

2002, this court notified appellant of his right to file his own brief or response by August

7, 2002, if he wished to do so. To date, appellant has failed to file a response or a motion

for extension of time to file same.

           In her Anders brief, appellant’s counsel explained why she concluded that no

arguable basis for appeal existed. She considered such things as the 1) sufficiency of the

indictment to state an offense and invoke the trial court’s jurisdiction, 2) pre-trial motions

regarding appellant’s juvenile record to be used at punishment which are permitted by the

Texas Family Code, §58.007(g), 3) voluntariness of appellant’s plea and the statutory

admonitions given by the trial court, 4) existence of evidence supporting the finding of

guilt, and 5) fact that punishment was assessed within the range allowed by law.

       Thereafter, we conducted our own review of the record to assess the accuracy of

appellate counsel’s conclusions and to uncover any error, reversible or otherwise,

pursuant to Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991). Our own review not

only confirmed the accuracy of appellate counsel’s representations but also failed to reveal

any error.

       Accordingly, the motion to withdraw is granted and the judgment is affirmed.




       1
           Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                                     2
                      Brian Quinn
                       Justice


Do not publish.




                  3